
	
		II
		Calendar No. 647
		110th CONGRESS
		2d Session
		S. 1433
		[Report No. 110–295]
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Alaska National Interest Lands Conservation
		  Act to provide competitive status to certain Federal employees in the State of
		  Alaska.
	
	
		1.Short titleThis Act may be cited as the
			 Thomas P. O’Hara Public Land Career
			 Opportunity Act of 2007.
		2.Competitive
			 status for certain Federal employees in the State of AlaskaSection 1308 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3198) is amended—
			(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Competitive
				StatusAn individual appointed to a permanent position under
				subsection (a) shall be converted to competitive status after—
						(1)if the appointment
				is full time, the completion of 2 years of competitive and satisfactory full
				time service; or
						(2)if the appointment
				is less than full time, the period that is equivalent to 2 years of competitive
				and satisfactory full time
				service.
						.
			2.Competitive status for
			 certain Federal employees in the State of AlaskaSection 1308 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3198) is amended by adding at the end the
			 following:
			
				(e)Competitive
				status
					(1)In
				generalNothing in subsection (a) provides that any person hired
				pursuant to the program established under that subsection is not eligible for
				competitive status in the same manner as any other employee hired as part of
				the competitive service.
					(2)Redesignation of
				certain positions
						(A)Persons serving in
				original positionsNot later than 60 days after the date of
				enactment of this subsection, with respect to any person hired into a permanent
				position pursuant to the program established under subsection (a) who is
				serving in that position as of the date of enactment of this subsection, the
				Secretary shall redesignate that position and the person serving in that
				position as having been part of the competitive service as of the date that the
				person was hired into that position.
						(B)Persons no longer
				serving in original positionsWith respect to any person who was
				hired pursuant to the program established under subsection (a) that is no
				longer serving in that position as of the date of enactment of this
				subsection—
							(i)the person may provide to
				the Secretary a request for redesignation of the service as part of the
				competitive service that includes evidence of the employment; and
							(ii)not later than 90 days
				of the submission of a request under clause (i), the Secretary shall
				redesignate the service of the person as being part of the competitive
				service.
							.
		
	
		April 10, 2008
		Reported with an amendment
	
